           Case 1:18-cv-00576-CL   Document 29   Filed 09/08/20      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                MEDFORD DIVISION



JESSICA MARIE HOLLAND,                                   Case No. 1:18-cv-00576-CL
                                                                           ORDER
               Plaintiff,

      v.

COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

            Defendant,
_______________________________________
AIKEN, District Judge.

      Magistrate Judge Mark Clarke has filed his Findings and Recommendations

(“F&R”) (Doc. 27) recommending that the decision of the Commissioner be reversed

and this case be remanded for further administrative procedures. This matter is now

before me. See 28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections to the F&R have been timely filed. Although this relieves me

of my obligation to perform a de novo review, I retain the obligation to “make an

informed, final decision.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454

(9th Cir. 1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d

1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not specify a


Page 1 - ORDER
        Case 1:18-cv-00576-CL       Document 29     Filed 09/08/20    Page 2 of 2




standard of review in cases where no objections are filed. Ray v. Astrue, 2012 WL

1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, the Court review the F&R for “clear error on the face of the

record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing Campbell v.

United States District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States

v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a clear legislative

mandate, the Advisory Committee Notes provide a reliable source of insight into the

meaning of” a federal rule).

       The Court finds no clear error in Magistrate Judge Clarke’s F&R. Accordingly,

the Court adopts the F&R (Doc. 27) in its entirety. The decision of the Commissioner

is REVERSED, and this case is REMANDED for further administrative procedures

consistent with the F&R. This action is dismissed.

       IT IS SO ORDERED.

                   8th day of September 2020.
       Dated this ____



                                    /s/Ann Aiken
                          _________________________________
                                      Ann Aiken
                             United States District Judge




Page 2 - ORDER
